RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2890-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

C.M.,

     Defendant-Appellant.
________________________

                   Argued September 27, 2021 – Decided October 15, 2021

                   Before Judges Sumners and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cape May County, Accusation No. 19-11-
                   0614.

                   Melissa Rosenblum argued the cause for appellant.

                   Gretchen A. Pickering, Senior Assistant Prosecutor,
                   argued the cause for respondent (Jeffrey H. Sutherland,
                   Cape May County Prosecutor, attorney; Gretchen A.
                   Pickering, on the brief).

PER CURIAM
        Defendant C.M.1 appeals the denial of his motion to withdraw his guilty

plea to first-degree aggravated sexual assault against eight-year-old M.R.,

N.J.S.A. 2C:14-2(a)(1), second-degree endangering the welfare of a child

against eleven-year-old J.R., N.J.S.A. 2C:24-4(a)(1), and second-degree sexual

assault by coercion against twenty-year-old mentally incapacitated C.S.

N.J.S.A. 2C:14-2(c)(1). He contends:

              POINT I

              THE TRIAL COURT ABUSED ITS DISCRETION
              WHEN DENYING DEFENDANT['S] [] MOTION TO
              WITHDRAW HIS GUILTY PLEAS PURSUANT TO
              R[ULE] 3:9-3[(e)]AND SLATER.2

              POINT II

              DEFENDANT['S] [] PLEA SHOULD HAVE BEEN
              VACATED BECAUSE THE FACTUAL BASIS WAS
              INSUFFICIENT TO SUSTAIN A CONVICTION FOR
              AGGRAVATED SEXUAL ASSAULT, SEXUAL
              ASSAULT, AND ENDANGERING THE WELFARE
              OF A CHILD.

              POINT III

              DEFENDANT [] PLEADED GUILTY WITHOUT
              BEING INFORMED OF THE EFFECT OF

1
  We use initials to protect the privacy and preserve the confidentiality of the
victims and this proceeding. N.J.S.A. 2A:82-46(a); R. 1:38-3(c)(9).
2
    State v. Slater, 198 N.J. 145 (2009).


                                                                          A-2890-19
                                            2
               DEPORTATION    RAMIFICATIONS ON HIS
                            3
               MEGAN'S LAW AND PAROLE SUPERVISION
               FOR LIFE REQUIREMENTS.

We affirm substantially for the reasons expressed by Judge Bernard E. DeLury,

Jr. in his thorough and thoughtful oral opinion.

                                        I

        An investigation was conducted by the Cape May County Prosecutor's

Office regarding allegations of sexual abuse by defendant against M.R., J.R.,

and C.S. Defendant was subsequently charged with first-degree aggravated

sexual assault against M.R.; second-degree endangering the welfare of a child,

M.R., N.J.S.A. 2C:24-4(a)(1); second-degree sexual assault, M.R., N.J.S.A.

2C:14-2(b); second-degree sexual assault, J.R., N.J.S.A. 2C:14-2(b); two counts

of second-degree endangering the welfare of a child against J.R.; first-degree

aggravated sexual assault upon a victim whom defendant knew was mentally

incapacitated, C.S., N.J.S.A. 2C:14-2(a)(7); and second-degree sexual assault

against C.S.

        Two months later, defendant waived his right to indictment by a grand

jury and pled guilty to the charges of first-degree aggravated sexual assault

against M.R., second-degree endangering the welfare of a child against J.R., and


3
    N.J.S.A. 2C:7-1 to -11.
                                                                          A-2890-19
                                        3
second-degree sexual assault against C.S. At the plea hearing, Judge Michael J.

Donahue questioned defendant concerning his status as a legal resident and the

immigration consequences that would flow from a guilty plea:

            [THE JUDGE]: Are you a citizen of the United States?

            [DEFENDANT]: No.

            [THE JUDGE]: Now you have some residency status
            apparently?

            [DEFENDANT]: Yes.

            [THE JUDGE]: You understand that by entering these
            guilty pleas you may subject yourself to deportation
            from the United States[?]

            [DEFENDANT]: Yes.

            [THE JUDGE]: You also have the right to speak to an
            attorney about your immigration consequences and
            you've already done that; is that right?

            [DEFENDANT]: Yes.

      Defense counsel explained defendant was a legal resident and defendant

understood his status would not be renewed as a result of the guilty pleas and

ensuing incarceration. Counsel then stated:

            The likely outcome will be that when this case is
            over . . . at such time as when he's paroled[,] he will be
            taken into I[mmigration and] C[ustoms] E[nforcement]
            custody and scheduled for deportation because he will


                                                                         A-2890-19
                                        4
            not have his legal resident alien status renewed, and he
            is aware of that.

After the judge asked defendant if he understood deportation was a likely

consequence and whether he wanted to proceed with the guilty pleas, defendant

responded "[y]es."

      The hearing was then delayed because defendant advised the judge he did

not have the assistance of the interpreter when he completed the plea forms. The

hearing continued after an interpreter assisted defendant with the plea forms.

      The judge then explained the requirements in the supplemental plea forms:

            [THE JUDGE]: You have a couple of supplemental
            plea forms related to the sexually related charges. First
            of all, you will be subject at some point if you, when
            you are released from prison at some point, to what's
            called Megan's Law registration. That means at the
            very least you will have to register your address with
            local law enforcement. You could have to have your
            information posted online. You might have to notify
            various entities in the neighborhood or even the
            neighbors themselves. Do you understand all that, sir?

            [DEFENDANT]: Yes.

            [THE JUDGE]: You understand if you don't comply
            with those requirements you may face new criminal
            charges[?]

            [DEFENDANT]: Yes.

            [THE JUDGE]: Also, you'll be subject to parole
            supervision for life [(PSL)] where parole would set

                                                                           A-2890-19
                                       5
            certain conditions. If you did not comply with those
            conditions, again, you could be subject to new criminal
            charges, you could face parole violation and more time
            in state prison. Do you understand all that, sir?

            [DEFENDANT]: Yes.

            [THE JUDGE]: You have to submit for what's referred
            to as an Avenel [4] evaluation to see if you qualify for a
            certain type of sentencing which would include
            spending time in a state treatment facility. Do you
            understand that?

            [DEFENDANT]: Yes.

            [THE JUDGE]: It's also possible if you pursue that type
            of treatment that at the end of the time frame the State
            could move for what's called a civil commitment to
            keep you in the facility for a longer period of time. Do
            you understand all that, sir?

            [DEFENDANT]: Yes.

            [THE JUDGE]: Do you have any questions about those
            things?

            [DEFENDANT]: No.




4
   Under the Sex Offender Act, N.J.S.A. 2C:47-1 to -7, a defendant can be
sentenced to the Adult Diagnostic and Treatment Center at Avenel, if the judge
is persuaded by a preponderance of the evidence that the defendant's conduct
was characterized by a pattern of repetitive, compulsive behavior. State v.
Howard, 110 N.J. 113, 126-131 (1988). See Annotation, "Standard of Proof
Required Under Statute Providing for Commitment of Sexual Offenders or
Sexual Psychopaths," 96 A.L.R. 3d 840.
                                                                         A-2890-19
                                        6
Defendant gave the following factual basis for his pleas:

      [DEFENSE COUNSEL]: Mr. [M.], do you know a
      juvenile who goes by the initials of M.R. . . . ?

      [DEFENDANT]: Yes.

      [DEFENSE COUNSEL]: And in fact, this is your wife's
      granddaughter, correct?

      [DEFENDANT]: Yes.

            ....

      [DEFENSE COUNSEL]: And you would agree that
      between the months of May and August 2017 when
      M.R. was staying at [your] house you digitally
      penetrated her anus with your finger[?]

      [DEFENDANT]: Yes.

      [DEFENSE COUNSEL]: And you knew at the time
      that she was six years old[?]

      [DEFENDANT]: Yes.

      [DEFENSE COUNSEL]: And you knew . . . that was
      against the law[?]

      [DEFENDANT]: Yes.

            ....

      [DEFENSE COUNSEL]: Mr. [M.], during the summer
      of . . . 2019, were you entrusted with the care of
      children when other people in your immediate family
      were working on the weekends?


                                                            A-2890-19
                                 7
[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And included in the children
that you were in charge of babysitting or watching was
J.R., correct?

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And at the time, specifically
on August 10[,] . . . [2019], J.R. was eleven years old,
correct?

[DEFENDANT]: Yes.

      ....

[DEFENSE COUNSEL]: And in fact, while in your
care on that weekend on August 10th you massaged or
rubbed J.R. including fondling her breasts, correct?

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And you did this directly on
the skin[?] In other words, there was no clothing in
between your hands and her breasts[?]

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And when you did this you
understood that this was not just simply massaging but
touching J.R. in a sexual nature[?]

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And you understand that in so
doing you were endangering J.R.'s welfare by exposing
her to inappropriate sexual contact[?]


                                                           A-2890-19
                           8
[DEFENDANT]: Yes.

      ....

[THE JUDGE]: [D]o you agree that by touching the
child in a sexual manner such as this that that would
impair or debauch the morals of the child?

[DEFENDANT]: Yes.

      ....

[DEFENSE COUNSEL]: [Do] [y]ou know who C.S. is?

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: C.S. is, in fact, your wife's
daughter, correct?

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And even though C.S. is
twenty years old you know that she suffers from mental
incapacity, correct?

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: And . . . in the month of
August of 2019, you were involved in a sexual
relationship with C.S.[?]

[DEFENDANT]: Yes.

[DEFENSE COUNSEL]: More specifically, the nature
of this sexual relationship was that you would have
sexual intercourse with her[?]

[DEFENDANT]: Yes.

                                                         A-2890-19
                          9
            [DEFENSE COUNSEL]:             And as part of this
            relationship[,] you would, shall we say[,] coerce or
            entice her into having sex with you by buying her gifts,
            notably fidget spinners[?]

            [DEFENDANT]: Yes.

                   ....

            [DEFENSE COUNSEL]: C.S. has the mental capacity
            of a child; is that not true?

            [DEFENDANT]: Yes.

                   ....

            [THE JUDGE]: Mr. [M.], would you agree that given
            C.S.'s mental limitations that you offering her gifts and
            convincing her essentially to have sex with you[,] that
            you . . . coerced[,] made her have sex with you
            essentially by offering her these gifts?

            [DEFENDANT]: Yes.

      Defendant acknowledged he was pleading guilty because he was guilty.

Defendant confirmed he wanted to be sentenced in accordance the State's

recommendation in the plea agreement to concurrent sentences of twenty-three

years with a fifteen-year period of parole ineligibility for first-degree aggravated

assault;5 eight years for second-degree endangering a child; and eight years



5
 The sentence was a downward departure in accordance with the Lunsford Act,
N.J.S.A. 2C:14-2(a).
                                                                              A-2890-19
                                        10
subject to the No Early Release Act, N.J.S.A. 2C:43-7.2, for second-degree

sexual assault. Judge Donohue accepted defendant's plea.

      About a month later, defendant filed a motion to withdraw his guilty pleas

before he was sentenced. Judge DeLury denied the motion and sentenced

defendant in accordance with the plea agreement.

                                       II

      Before sentencing, a judge considering a plea withdrawal motion applies

"the interests of justice" standard. R. 3:9-3(e). "Generally, representations

made by a defendant at plea hearings concerning the voluntariness of the

decision to plead, as well as any findings made by the trial court when accepting

the plea, constitute a 'formidable barrier' which defendant must overcome before

he will be allowed to withdraw his plea." State v. Simon, 161 N.J. 416, 444

(1999) (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)). Accordingly,

"courts are to exercise their discretion liberally to allow plea withdrawals" and

"[i]n a close case, the 'scales should usually tip in favor of defendant.'"

State v. Munroe, 210 N.J. 429, 441 (2012) (second alteration in original)

(quoting Slater, 198 N.J. at 156 and State v. Taylor, 80 N.J. 353, 365 (1979)).

Nevertheless, the Munroe Court explained that "[l]iberality in exercising

discretion does not mean an abdication of all discretion, and, accordingly, any


                                                                           A-2890-19
                                      11
plea-withdrawal motion requires a fact-specific analysis."          Id. at 441-42

(internal quotation marks and citations omitted). Thus, we will reverse the trial

court's determination of whether to allow a defendant to withdraw a guilty plea

"only if there was an abuse of discretion which renders the [trial] court's decision

clearly erroneous." Simon, 161 N.J. at 444 (citing State v. Smullen, 118 N.J.

408, 416 (1990)).

      A trial court's decision to grant or deny a motion to withdraw a guilty plea

is governed by balancing the four Slater factors. See State v. Lipa, 219 N.J. 323,

331-32 (2014). These factors are: "(1) whether the defendant has asserted a

colorable claim of innocence; (2) the nature and strength of defendant's reasons

for withdrawal; (3) the existence of a plea bargain; and (4) whether withdrawal

would result in unfair prejudice to the State or unfair advantage to the accused."

Slater, 198 N.J. at 157-58.

      Under the first prong, "[a] bare assertion of innocence is insufficient to

justify withdrawal of a plea." Id. at 158. A defendant "must present specific,

credible facts and, where possible, point to facts in the record that buttress [his]

claim." Ibid. A court "should simply consider whether a defendant's assertion

of innocence is more than a blanket, bald statement and rests instead on

particular, plausible facts." Id. at 159.


                                                                              A-2890-19
                                        12
      The second prong concerns the "the basic fairness of enforcing a guilty

plea by asking whether defendant has presented fair and just reasons for

withdrawal, and whether those reasons have any force." Ibid. "The nature and

strength of a defendant's reasons for withdrawal of a plea will necessarily

depend on the circumstances peculiar to the case." Munroe, 210 N.J. at 442.

      The third prong, involving the presence of a plea bargain, receives the

least weight because of the prevalence of plea bargaining to resolve cases.

Slater, 198 N.J. at 160-61. The fourth prong considers "whether the passage of

time has hampered the State's ability to present important evidence." Id. at 161.

"Thus, the trial court must consider the delay to the State in presenting its case

to the jury because of the plea-withdrawal motion." Munroe, 210 N.J. at 443.

"No single Slater factor is dispositive; 'if one is missing, that does not

automatically disqualify or dictate relief.'" State v. McDonald, 211 N.J. 4, 16-

17 (2012) (quoting Slater, 198 N.J. at 162).

      Guided by these principles, Judge DeLury did not abuse his discretion in

denying defendant's motion as his decision is fully supported by h is factual

findings. The judge determined defendant failed to establish a colorable claim

of innocence, the first Slater factor. He reasoned:

                  I have carefully considered the submissions of
            the parties, as well as the available discovery at the time

                                                                            A-2890-19
                                       13
             of not only [] defendant's detention, but his original
             plea, and I conclude that his [c]ertification . . . is no
             more than a bare assertion of innocence, insufficient to
             justify withdrawal of the plea.
                    The specificity of [] defendant's statements to
             police, the total circumstances of the case, the State's
             evidence, and the allocution afforded at the time of the
             plea all indicate that there is a credible basis to accept
             [] defendant's original sworn testimony that he was
             guilty of the offenses charged, to which he admitted his
             guilt, and that [] defendant's submissions here today are
             no more than a bare assertion of innocence . . . .
                    There are no particular plausible facts that I can
             glean from his assertions that would support a colorable
             claim of innocence.

      We agree with the judge. Defendant's certification in support of his

motion merely asserted he did not penetrate M.R. with his finger, fondle J.R. 's

breast, or coerce C.S. to have sex with him. These bare assertions are not

supported by any facts in the record, and thus, are woefully short of satisfying

the first Slater factor.

      With regards to the second Slater factor, the nature and strength of

defendant's reason for withdrawal, defendant essentially asserts an ineffective

assistance of counsel claim. He contends his trial counsel forced and threatened

him to accept the guilty plea, failed to provide him with full discovery and had

no opportunity to see the video statements of the alleged victim , and failed to




                                                                          A-2890-19
                                        14
challenge violation of his right to counsel during his police interrogation. The

judge rejected this contention, stating:

            I'm convinced that the plea transcript adequately
            reflects that this defendant had at the time demonstrated
            to the [c]ourt that he understood what he was doing, that
            he understood his guilt, and that he was undertaking and
            accepting his guilt in entering the plea.

                   ....

            I am confident that Judge Donahue would not have
            taken the plea if he was not satisfied by [] defendant's
            demeanor and candor at the time of the plea, that he was
            making a knowing, intelligent, and voluntary waiver of
            his rights and supplying an adequate factual basis.

      We agree with the judge. We also add that "[o]ur courts have expressed

a general policy against entertaining ineffective[ ]assistance of counsel claims

on direct appeal because such claims involve allegations and evidence that lie

outside the trial record." State v. Castagna, 187 N.J. 293, 313 (2006) (quoting

State v. Preciose, 129 N.J. 451, 460 (1992)). Typically, a "defendant must

develop a record at a hearing at which counsel can explain the reasons for his

conduct and inaction and at which the trial judge can rule upon the claims

including the issue of prejudice." State v. Sparano, 249 N.J. Super. 411, 419

(App. Div. 1991); see also McDonald, 211 N.J. at 30. Because the record here

is not sufficiently developed to consider defendant's ineffective assistance of


                                                                          A-2890-19
                                       15
counsel claims, we decline to address defendant's claim of ineffective assistance

of counsel.

      As to the third Slater factor, defendant's plea was a part of a plea bargain.

The judge ruled:

                     The defendant has had the advantage of a very
              favorable plea bargain in my judgment. The defendant
              faced life imprisonment, with a [twenty-five] year
              parole disqualifier, potential consecutive sentencing on
              other serious second[-]degree offenses, and indeed,
              perhaps other offenses that may have been charged by
              the State had the matter gone to indictment.
                     All of that was apparently negotiated and
              discussed with prior counsel at great length and at great
              detail, and that gives even greater weight to the
              existence of a plea bargain in this case, and that weighs
              against [] defendant's withdrawal of his plea in this
              case.

      We agree with the judge. Defendant did not satisfy his "heavier burden

in seeking to withdraw pleas entered as part of a plea bargain." Slater, 198 N.J.

at 160 (citing Smullen, 118 N.J. at 416-17; State v. Huntley, 129 N.J. Super. 13,

17 (App. Div. 1974)). Defendant provides no meritorious basis why this factor

should not be considered.        Thus, the third Slater factor weighs against

defendant's request.




                                                                             A-2890-19
                                        16
      Finally, regarding the fourth Slater factor, whether withdrawal would

result in unfair prejudice to the State or unfair advantage to defendant, the judge

determined the factor weighed against defendant. He reasoned:

            [T]he State's not required to show prejudice if the
            defendant fails to offer proof of other factors that would
            support withdrawal of his plea. Only when the
            defendant has asserted colorable reasons in conjunction
            with an assertion of innocence should the [c]ourt delve
            further into the inquiry of unfair prejudice or
            advantage.
                   Based on my analysis of the first three factors,
            which all balance against the defendant being permitted
            to withdraw his plea, a complete analysis of prejudice
            or advantage is not necessary.
                   However, I will state for the record that I have
            considered unfair prejudice that may attend to the State
            being put to its proofs now to try this case. We're
            dealing with very young victims, we're dealing with the
            passage of time from the allegations under the
            [i]ndictment until the date of the plea, and indeed, to
            the date of trial.
                   Young persons are involved whose memory may
            diminish over time. Also, we're dealing with a victim
            who has certain cognitive difficulties, which may
            impact the ability of that witness to go forward. All of
            those factors work an unfair prejudice to the State in its
            prosecution of the case and would give an advantage to
            this defendant being able to mount a defense in the face
            of weakening and withering State's proofs.

      We agree with the judge. Defendant's contention that there will be no

prejudice to the State if his guilty plea is withdrawn because his motion was



                                                                             A-2890-19
                                       17
made shortly after his plea was not supported by "specific, credible facts . . .

[outside or] in the record." Slater, 198 N.J. at 158.

      Accordingly, the Slater factors were properly weighed by Judge DeLury

to deny defendant's motion to withdraw his guilty plea.

                                         III

      It is well-established "a defendant may . . . challenge the sufficiency of

the factual basis for his guilty plea on direct appeal." State v. Urbina, 221 N.J.

509, 527-28 (2015). The question of whether a defendant's factual admissions

established the essential elements of the offense is an issue of law, which we

review de novo. See State v. Campfield, 213 N.J. 218, 229-30 (2013).

      Before accepting a defendant's guilty plea, the court must determine "by

inquiry of the defendant and others, in the court's discretion, that there is a

factual basis for the plea." R. 3:9-2. The court "must not accept a guilty plea

unless it is satisfied that the defendant is in fact guilty." Lipa, 219 N.J. at 331.

      "[I]t is essential to elicit from the defendant a comprehensive factual basis,

addressing each element of a given offense in substantial detail." State v. Perez,

220 N.J. 423, 432 (2015) (quoting Campfield, 213 N.J. at 236). The defendant

may either "explicitly admit guilt with respect to the elements" or may

acknowledge "'facts constituting the essential elements of the crime.'"


                                                                              A-2890-19
                                        18
Campfield, 213 N.J. at 231 (quoting State v. Sainz, 107 N.J. 283, 293 (1987)).

The defendant must "acknowledge all of the facts that comprise the essential

elements of the offense to which the defendant pleads guilty." Perez, 220 N.J.

at 434. Once the court is "satisfied from the lips of the defendant that he

committed every element of the crime charged," the court may accept the plea.

Id. at 432-33 (internal quotations and citations omitted).

      Defendant's plea allocution demonstrated he committed aggravated sexual

assault, sexual assault, and endangering the welfare of a child. Defendant

voluntarily and knowingly admitted he: digitally penetrated M.R.'s anus with his

finger knowing she was six years old at time; rubbed and fondled J.R.'s breasts

knowing she was eleven years old at the time; and coerced C.S. to have sex with

him by giving her gifts knowing she had the mental limitations of a child.

      There is no merit to defendant's argument that he failed to provide a

factual basis because he solely answered "yes" to the questions asked of him by

his attorney. His colloquy is similar to the defendant's guilty plea in Smullen,

where the Court held the use of leading questions to establish a factual basis was

sufficient. 118 N.J. at 415. Thus, Judge DeLury correctly determined defendant

provided an adequate factual basis for committing the charged offenses against

his three victims.


                                                                             A-2890-19
                                       19
                                      IV

      Defendant contends his guilty plea was not knowing, intelligent, and

voluntary because he was not advised that if he is deported, he will be opening

himself up to third-degree charges for violating Megan's Law and PSL. This

contention lacks sufficient merit to warrant extensive discussion in a wri tten

opinion. R. 2:11-3(e)(2). Suffice to say, the record demonstrates defendant was

fully informed his conviction would subject him to Megan's Law requirements

and PSL. And, if defendant is deported, he obviously would not be required to

satisfy those sentencing conditions while he remains outside of the United

States.

      Affirmed.




                                                                         A-2890-19
                                     20